 



Exhibit 10.1.48
AMENDMENT NO. 1
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment modifies the Specialty Underwriters’ Alliance, Inc. Partner Agent
Program Agreement by and between Company and Partner Agent, dated October 11,
2005 (the “Agreement”). Any capitalized terms defined in the Agreement and used
herein shall have the same meaning in this Addendum as in the Agreement. Except
as amended hereby, the Agreement remains in full force and effect after the date
hereof and each of the parties by its execution hereof ratifies and confirms the
provisions of said Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

  1.   Section VI, PREMIUMS AND ACCOUNTING, paragraph C. is deleted in its
entirety and replaced with the following:         “All premiums collected by
Partner Agent are the property of Company and shall be held in trust on behalf
of Company in a fiduciary capacity. Partner Agent may commingle Company premium
funds held by Partner Agent with premium funds held by Partner Agent on behalf
of another company or person for a period not to exceed seven (7) calendar days,
at which time any and all premium funds held by the Partner Agent on behalf of
the Company shall then be deposited and maintained in an account separate and
segregated from Partner Agent’s own funds or funds held by Partner Agent on
behalf of any other company or person (the “Premium Trust Fund”). The Premium
Trust Fund shall be placed in an interest bearing account in a bank and account
approved by Company in advance. Unless Partner Agent has breached this
Agreement, Partner Agent shall be authorized to retain the interest on the
Premium Trust Fund. Company may request at any time, and Partner Agent shall
provide, a reconciliation of the funds deposited in, and balance due to Company
from the Premium Trust Fund.”

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
This Amendment shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the law of the
State of Delaware without regard to principles of conflicts of laws that would
require application of the law of a jurisdiction other than the State of
Delaware.
Signed this 13th day of December, 2005.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

     
BY: /s/ WILLIAM LODER
 
    
NAME: William Loder
    TITLE: Senior Vice President, Chief Underwriting Officer

PARTNER AGENT

     
BY: /s/ ROBERT J. AROWOOD
 
    
NAME: Robert J. Arowood
   
TITLE: President
   

1